Citation Nr: 0626407	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with anxiety, claimed as post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arterial 
hypertension.  

4.  Entitlement to service connection for status post 
cerebrovascular accident (CVA).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.  

2.  The veteran's adjustment disorder with anxiety was not 
caused or aggravated by his active military service from 
February 1952 to October 1953.  

3.  The veteran does not have a current diagnosis of 
tinnitus.  

4.  The veteran's arterial hypertension was not caused by his 
active military service from February 1952 to October 1953.

5.  The veteran's status post CVA was not caused by his 
active military service from February 1952 to October 1953.






CONCLUSIONS OF LAW

1.  Service connection for adjustment disorder with anxiety, 
claimed as PTSD, is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005). 

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  Service connection for arterial hypertension is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

4.  Service connection for status post CVA is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's DD 214 shows that he received 
the Combat Infantryman Badge as well as the Korean Service 
Medal with three bronze stars.  His service medical records 
(SMRs) show that he sustained a gunshot wound to the right 
hand during combat with the enemy.  However, the veteran does 
not have a diagnosis of PTSD.  

For example, at his January 2004 VA PTSD examination, the 
physician reviewed the veteran's claims file.  The examiner 
concluded that although the veteran was in a combat 
situation, he could not specify and describe a stressor.  He 
was not observed as being depressed, anxious, or distressed 
when expressing his experiences in Korea.  He did not report 
feelings of intense fear, helplessness, or horror.  There was 
no evidence that the veteran avoided stimuli associated with 
his trauma.  His memories about Korea were not intrusive, 
persisting, or distressing in a manner that impeded his daily 
function.  The examiner diagnosed the veteran with adjustment 
disorder with anxiety.  This finding is supported by the 
post-service medical record, which provides evidence, as a 
whole, against the veteran's claims. 

Since the veteran does not have a current diagnosis of PTSD, 
the claim must be denied.  

Service connection cannot be granted for the veteran's 
adjustment disorder with anxiety.  His SMRs are completely 
negative for any diagnosis of or treatment for any mental 
disorder.  Additionally, there is no history of 
hospitalization for a mental disorder after the veteran left 
service.  He was first evaluated by a psychiatrist in June 
1998, when he was diagnosed with vascular dementia.  In 
January 2000, nearly fifty years after leaving service in 
1953, the veteran was diagnosed with recurrent major 
depression and prescribed with Prozac.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed mental disorder.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  The Board finds that the 
preponderance of the evidence is against service connection 
for adjustment disorder with anxiety.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

With regards to the veteran's claim for tinnitus, the veteran 
does not have a current diagnosis of tinnitus.  Even if he 
had a current diagnosis of tinnitus, his SMRs are negative 
for any diagnosis of or treatment for hearing loss, tinnitus, 
or acoustic trauma.  The Board finds that the preponderance 
of the evidence is against service connection for tinnitus.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran was diagnosed with arterial hypertension in May 
1998, over four decades after he left active service.  The 
Board must again note the lapse of many, many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  While the veteran has a current 
diagnosis of arterial hypertension, his SMRs are completely 
negative for a diagnosis of or treatment for this disorder.  
There is no post-service medical evidence that provides a 
link between the veteran's service many years ago and his 
current disability from arterial hypertension.  The Board 
finds that the preponderance of the evidence is against 
direct service connection for arterial hypertension.  
38 U.S.C.A. § 5107(b).  

Service connection for arterial hypertension cannot be 
established on a presumptive basis in this case.  38 C.F.R. 
§ 3.309(a) lists hypertension as a chronic disease that may 
be presumed to be service connected if it manifests itself to 
a degree of 10 percent or more within one year of the veteran 
leaving active military service.  The veteran left active 
military service in 1953 and was not diagnosed with arterial 
hypertension until 1998.  Therefore the presumption does not 
apply, and service connection cannot be established on a 
presumptive basis.  The appeal is denied.  

The veteran's claim for service connection for status post 
CVA, claimed as secondary to arterial hypertension cannot be 
granted on a secondary basis because his arterial 
hypertension is not service-connected.  38 C.F.R. § 3.310(a).  

Service connection for status post CVA cannot be granted on a 
direct basis because the veteran did not suffer the CVA in 
service.  The veteran had a CVA in January 1998, many years 
after leaving military service.  There is no medical evidence 
of record that links this incident, which happened decades 
after the veteran left service, to his period of active 
service.  The Board finds that the preponderance of the 
evidence is against service connection for status post CVA.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September and October 2003, as well as information 
provided in the August 2004 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error. 

The Board observes that the RO issued VCAA notices in 
September and October 2003, prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The RO did not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  Id. at 120-21.  However, the Board is satisfied 
that the two VCAA notices and the August 2004 SOC otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case for any of the veteran's claims.  There is no competent 
evidence of a disability or symptoms of a disability from 
PTSD or tinnitus, as the veteran does not have a diagnoses of 
PTSD and tinnitus.  Therefore the first requirement under 
McLendon is not met.  With regards to the veteran's diagnosis 
of adjustment disorder with anxiety, the second and third 
requirements are not met because there is no evidence of an 
event in service that caused the disorder and there is no 
indication that the veteran's adjustment disorder is related 
to service.  With regards to the veteran's claims for 
arterial hypertension and status post CVA, the first 
requirement is met, but the second and third requirements are 
not, as there is no evidence that an event occurred in 
service to cause either disability, nor is there evidence 
that either disability manifested itself in service.  


ORDER

Service connection for adjustment disorder with anxiety, 
claimed as PTSD, is denied.  

Service connection for tinnitus is denied.  

Service connection for arterial hypertension is denied.  

Service connection for status post CVA is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


